DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 8
Claim 8 recites the limitation "the highest metric value" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner recommends incorporating similar language as claim 1 lines 17-20 to provide antecedent basis for the limitation and overcome the rejection.

In reference to claim 9
Claim 9 is rejected because it depends from rejected parent claim 8.


Allowable Subject Matter
Claims 1-7 and 11 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2021/0092738 pertains to a communication method, executed in a network of the LoRa type wherein the method enables a second gateway to relay, in a downlink frame, a response to a message received in an uplink frame by a first gateway, different from the second gateway, even if the second gateway has not received the uplink frame.
US 2019/0069241 pertains to methods for effectuating communication in a low power wide area network using mobile gateways communicating with end-points.
WO/2018/069284 (US 2020/0127873 is English translation) pertains to a relay mechanism between one or more terminals and one or more gateways in a communication Low-Power Wide-Area Network
US 2019/0280897 pertains to a communication system comprising an electronic device and a plurality of gateways, the electronic device and each gateway being adapted for sending and receiving frames on a radio frequency band, each gateway being connected to the same central server, a first frame being sent by the electronic device to the central server

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466